DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Giroux on 2/11/21.

1. (Currently Amended) A speaker device comprising: 
a speaker; 
a communication module; 
a processor operatively connected to the speaker and the communication module; and 
a memory storing a program comprising instructions that, when executed by the processor, cause the speaker device to: 
transmit, using the communication module, a provisioning beacon signal indicating that the speaker device is a first wireless access point, wherein the provisioning beacon signal comprises an SSID and an indication of a security setting for connecting to the first wireless access point;

store the credential data; attempt to connect to the second wireless access point using the credential data; 
determine that the attempt to connect to the second wireless access point was successful; and
 	play, using the speaker, a statement indicating that the attempt to connect to the second wireless access point was successful.

16. (Currently Amended) A speaker device comprising: 
a speaker; 
a communication module; 
a processor operatively connected to the speaker and the communication module; and 
a memory storing a program comprising instructions that, when executed by the processor, cause the speaker device to:
transmit, using the communication module, a provisioning beacon signal indicating that the speaker device is a first wireless access point, wherein the provisioning beacon signal comprises an SSID and an indication of a security setting for connecting to the first wireless access point; 
receive, using the communication module, from a second wireless access point, credential data for connecting to the second wireless access point; 
store the credential data; 

determine that the attempt to connect to the second wireless access point was unsuccessful; and 
play, using the speaker, a statement indicating that the attempt to connect to the second wireless access point was unsuccessful.
23-24 (cancelled).

				
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651